       Case 1:17-cv-00673-NBF Document 60 Filed 12/28/18 Page 1 of 3



              IN THE UNITED STATES COURT OF FEDERAL CLAIMS


CONNECTICUT YANKEE ATOMIC                       )
POWER COMPANY                                   )
                                                )
                        Plaintiff,              )
                                                )
                  v.                            )   No. 17-673C
                                                )
THE UNITED STATES                               )
                                                )
                        Defendant.              )
________________________________________________)
                                                )
MAINE YANKEE ATOMIC                             )
POWER COMPANY                                   )
                                                )
                        Plaintiff,              )
                                                )
                  v.                            )   No. 17-674C
                                                )
THE UNITED STATES                               )
                                                )
                        Defendant.              )
________________________________________________)
                                                )
YANKEE ATOMIC ELECTRIC COMPANY                  )
                                                )
                        Plaintiff,              )
                                                )
                  v.                            )   No. 17-675C
                                                )
THE UNITED STATES                               )
                                                )
                        Defendant.              )
________________________________________________)


                 PLAINTIFFS’ OBJECTION TO DEFENDANT’S
                     MOTION TO STAY PROCEEDINGS




                                      1
          Case 1:17-cv-00673-NBF Document 60 Filed 12/28/18 Page 2 of 3



       Plaintiffs Connecticut Yankee Atomic Power Company (“Connecticut Yankee”), Maine

Yankee Atomic Power Company (“Maine Yankee”), and Yankee Atomic Electric Company

(“Yankee Atomic”) (collectively, “the Yankees”), object to the Government’s motion to stay

these proceedings. The Yankees have worked diligently to prepare this case for trial on January

29, 2019. The Government, on the other hand, has consistently sought opportunities to delay the

trial over the disputed claim, effectively holding hostage more than $103 million that it admits

owing as a result of its contract breach. The Yankees are unable to earn pre-judgment interest,

even on the undisputed $103 million, thus any delay imposes a significant penalty on these

blameless plaintiffs.

       For these reasons, even if the Court were inclined to grant defendant’s motion for a

temporary stay, it should insist that the case be tried as scheduled on January 29, 2019, provided

that the Government funding has been restored by January 25, 2019, and it should impose

whatever compressed pretrial deadlines are needed to maintain the current trial schedule.


Dated: December 28, 2018                     Respectfully submitted,

                                             _/s/ Robert H. Stier, Jr. ___________
                                             ROBERT H. STIER, JR.
                                             PIERCE ATWOOD LLP
                                             254 Commercial Street
                                             Portland, ME 04101
                                             rstier@pierceatwood.com
                                             Telephone: (207) 791-1100
                                             Facsimile: (207) 791-1350

                                             Of Counsel:

                                             LUCUS A. RITCHIE
                                             lritchie@pierceatwood.com
                                             PIERCE ATWOOD LLP

                                             Attorneys for Plaintiffs



                                                2
          Case 1:17-cv-00673-NBF Document 60 Filed 12/28/18 Page 3 of 3



                                    CERTIFICATE OF FILING

        I certify that on this 28th day of December, 2018, a copy of this paper was filed
electronically. I understand that notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                               /s/ Robert H. Stier, Jr.




                                                   3
